Name: Commission Implementing Regulation (EU) No 799/2014 of 24 July 2014 establishing models for annual and final implementation reports pursuant to Regulation (EU) NoÃ 514/2014 of the European Parliament and of the Council laying down general provisions on the Asylum, Migration and Integration Fund and on the instrument for financial support for police cooperation, prevention and combating crime and crisis management
 Type: Implementing Regulation
 Subject Matter: cooperation policy;  European Union law;  budget;  international law;  information technology and data processing;  European construction;  technology and technical regulations;  EU finance;  migration;  social affairs;  management
 Date Published: nan

 25.7.2014 EN Official Journal of the European Union L 219/4 COMMISSION IMPLEMENTING REGULATION (EU) No 799/2014 of 24 July 2014 establishing models for annual and final implementation reports pursuant to Regulation (EU) No 514/2014 of the European Parliament and of the Council laying down general provisions on the Asylum, Migration and Integration Fund and on the instrument for financial support for police cooperation, prevention and combating crime and crisis management THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 514/2014 of the European Parliament and of the Council of 16 April 2014 laying down general provisions on the Asylum, Migration and Integration Fund and on the instrument for financial support for police cooperation, preventing and combating crime, and crisis management (1), and in particular Article 54(8) thereof, After consulting the Asylum, Migration and Integration and Internal Security Funds Committee established by Article 59(1) of Regulation (EU) No 514/2014, Whereas: (1) Regulation (EU) No 514/2014 together with the Specific Regulations referred to in Article 2(a) of Regulation (EU) No 514/2014, constitute a framework for Union funding to support the development of the area of freedom, security and justice. (2) Regulation (EU) No 514/2014 requires Member States to submit an annual implementation report to the Commission for each national programme. Member States must also submit a final report on the implementation of their national programmes by the end of 2023. To ensure that the information provided to the Commission is consistent and comparable, it is necessary to establish a model for the annual and final implementation reports. (3) In order to allow for the prompt application of the measures provided for in this Regulation and not delay the approval of the national programmes, this Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union. (4) The United Kingdom and Ireland are bound by Regulation (EU) No 514/2014 and are as a consequence bound by this Regulation. (5) Denmark is not bound by Regulation (EU) No 514/2014 nor by this Regulation. (6) The measures provided for in this Regulation are in accordance with the opinion of the Asylum, Migration and Integration and Internal Security Funds Committee. HAS ADOPTED THIS REGULATION: Article 1 Models for implementation reports The model for annual and final implementation reports is set out in the Annex. They shall be submitted to the Commission through the electronic data exchange system established by Article 2 of Commission Implementing Regulation (EU) No 802/2014 (2). Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in Member States in accordance with the Treaties. Done at Brussels, 24 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 150, 20.5.2014, p. 112. (2) Commission Implementing Regulation (EU) No 802/2014 of 24 July 2014 establishing models for national programmes and establishing the terms and conditions of the electronic data exchange system between the Commission and Member States pursuant to Regulation (EU) No 514/2014 of the European Parliament and of the Council laying down general provisions on the Asylum, Migration and Integration Fund and on the instrument for financial support for police cooperation, prevention and combating crime and crisis management (see page 22 of this Official Journal). ANNEX MODEL FOR ANNUAL AND FINAL IMPLEMENTATION REPORTS SECTION 1 Programme objectives (Article 54(2) of Regulation (EU) No 514/2014) Specific objective (as laid down in the Specific Regulations): provide a summary of the progress made in implementing the strategy and achieving the national objectives over the financial year. Provide any changes to the strategy or national objectives or any factors that may lead to changes in the future. Set out any significant issues which affect the performance of the national programme. National objective : list the main actions supported and carried out over the financial year, successes and problems identified (and resolved). Specific action (as laid down in the Specific Regulations): list the main actions supported and carried out over the financial year, successes and problems identified (and resolved). The information in the boxes must be self-contained and cannot refer to information in any attached document or contain hyperlinks. SPECIFIC OBJECTIVE N: Title National objective n: title Specific action n: title Reporting on the indicative timetable Indicate any changes to the indicative timetable as set out in the national programme.. Indicative timetable Name of action Start of planning Start of implementing Closing Specific objective n: title National objective SECTION 2 Special cases Provide the results (numbers for each category) of the pledging exercise Pledging plan Categories Pledging period Pledging period Pledging period Total SECTION 3 Common indicators and programme specific indicators (Article 14(2)(f) of Regulation (EU) No 514/2014) Provide the data for each indicator for the respective financial year. Indicator ID Indicator description Measurement unit Baseline value Target value Source of data Financial year n Financial year n + 1 Cumulative total SPECIFIC OBJECTIVE: n: title Provide an explanation of any indication that may have a significant impact on the achievement of any targets, in particular a lack of progress. For each financial year, a document may be attached to explain significant lack of progress or the potential to exceed the target of one or more indicators. SECTION 4 Framework for the implementation of the programme by the Member State 4.1. Monitoring Committee (Article 12(4) of Regulation (EU) No 514/2014) Provide a list of the main decisions taken and issues pending before the monitoring committee. 4.2. Common monitoring and evaluation framework (Article 14(2)(f) of Regulation (EU) No 514/2014) Monitoring and evaluation measures taken by the Responsible Authority, including data collection arrangements, evaluation activities, difficulties encountered and steps taken to resolve them. 4.3 Partnership involvement in the implementation, monitoring and evaluation of the national programme (Article 12(3) of Regulation (EU) No 514/2014) Provide a brief description of the main input and opinions given by partners during the financial year. 4.4 Information and publicity (Article 53 of Regulation (EU) No 514/2014) Provide a link to the web site of the programme. Provide a list of the main information and publicity activities carried out over the financial year. Examples of material should be attached. 4.5 Complementarity with other Union instruments (Article 14(2)(e) and 14(5)(f) of Regulation (EU) No 514/2014) Briefly describe the main actions and consultations that were carried out to ensure coordination with other Union instruments, namely the following ones:  European Structural and Investment Funds (European Regional Development Fund, European Social Fund, Cohesion Fund, European Agricultural Fund for Rural Development, European Maritime and Fisheries Fund);  Other EU Funds or programmes (e.g. Lifelong Learning Programme, Culture Programme, Youth in Action Programme);  EU external relations instruments (e.g. Instrument for Pre-accession Assistance, European Neighbourhood and Partnership Instrument, Instrument for Stability), as far as actions in or in relation with third countries are concerned. 4.6. Direct award Provide a justification for each occasion when direct award was carried out. SECTION 5 The financial report (Article 54(2)(a) of Regulation (EU) No 514/2014) 5.1. Financial report by specific objectives Table (in EUR) Specific objective: n title National objective n Subtotal of national objectives Specific action n Total 1 SO National objective n + 1 Subtotal of national objectives Specific action n + 1 Total n Special cases Total special cases Technical assistance: (Maximum = fixed amount + (Total allocation) *5 or 5,5 % in accordance with the Specific Regulations) TOTAL Implementation of the financing plan of the national programme specifying the total EU contribution for each financial year 5.2. Financing plan by financial year Table (in EUR) YEAR 2014 2015 2016 2017 2018 2019 2020 TOTAL Total programmed Total committed 5.3. Justification for any deviation from the minimum shares set in the Specific Regulation. (Only required if the situation is not the same as in the approved national programme, Article 14(5)(b) of Regulation (EU) No 514/2014). Provide a detailed explanation for derogating from the minimum shares as set out in the Specific Regulations.